United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3290
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Todd Tingelhoff

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: February 21, 2014
                             Filed: March 20, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

     Todd Tingelhoff directly appeals the within-Guidelines-range sentence
imposed by the district court1 after he pleaded guilty to a drug offense. On appeal,

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
counsel for Tingelhoff seeks to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), noting that Tingelhoff entered into a written plea
agreement containing an appeal waiver and arguing that the sentence is substantively
unreasonable.

       After careful de novo review, we conclude that the appeal waiver is valid and
should be enforced. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver). The appeal waiver
contained in the written plea agreement stated that Tingelhoff waived any and all
rights to appeal his conviction and sentence, he made statements under oath at his
plea hearing verifying that he had entered into the plea agreement and the appeal
waiver knowingly and voluntarily, and we conclude that no miscarriage of justice
would result from enforcing the appeal waiver. See United States v. Andis, 333 F.3d
886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and
dismiss appeal where it falls within scope of waiver, plea agreement and waiver were
entered into knowingly and voluntarily, and no miscarriage of justice would result;
miscarriage-of-justice exception is narrow); see also Nguyen v. United States, 114
F.3d 699, 703 (8th Cir. 1997) (defendant’s statements made during plea hearing carry
strong presumption of verity).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no non-frivolous issues outside the scope of the appeal waiver.
Therefore, we grant counsel’s motion to withdraw, subject to his informing
Tingelhoff about procedures for seeking rehearing or filing a petition for certiorari,
and we dismiss the appeal.
                      ______________________________




                                         -2-